Citation Nr: 1752957	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  11-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back syndrome.

2.  Entitlement to an initial rating in excess of 20 percent for left S1 radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for tensor fascia lata pain syndrome of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for right leg radiculopathy.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1974 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009, June 2011, and September 2011 rating decisions of the VA Regional Office (RO) in Newark, New Jersey.

In October 2012, the Veteran testified at a hearing conducted before the undersigned.  A transcript has been associated with the claims file.

The case was remanded in August 2014 for further development.  The Board's remand noted that the Veteran has been separately service connected for right and left leg radiculopathy.  As the Veteran asserted that his legs symptoms had worsened, the Board considered the disability ratings for his radiculopathy as part and parcel of the issue of an increased rating for the low back syndrome.  As such, the Board has characterized the issues on appeal as set forth on the first page.  

The issues of higher initial ratings for the bilateral lower extremity radiculopathy being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The low back syndrome has resulted in forward flexion limited to 30 degrees, but with no .

2.  The Veteran is in receipt of the highest schedular rating for his tensor fascia lata pain syndrome of the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for low back syndrome have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for a rating in excess of 10 percent for tensor fascia lata pain syndrome of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8729 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

In finding compliance with VA's duties to assist, the Board acknowledges that the VA examinations in this case do not contain findings for joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint as per Correia v. McDonald, 28 Vet. App. 158 (2017).  However, in Johnston v. Brown, 10 Vet. App. 80 (1997), the United States Court of Appeals for Veterans Claims (Court) indicated that where the veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the regulations relating to limitation on range of motion are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  As the Board is granting the highest rating for the low back disability based on limitation of motion, the Veteran will not be prejudiced by the Board's decision to proceed despite the absence of Correia-compliant findings.

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II. Increased rating claims

A. Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

B. Low back syndrome

The Veteran is currently evaluated at the 20 percent rate for low back syndrome under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  There is evidence to suggest that a higher rating of 40 percent is warranted.  Id.  A January 2009 VA peripheral nerves examination as well as an October 2014 VA back conditions examination have shown forward flexion limited to 30 degrees.  Additionally, a treatment record in October 2010 showed forward flexion to approximately 15 degrees and a July 2011 record showed limitation to approximately 25 degrees.  Such limitation meets the criteria for a 40 percent rating under DC 5237, and such evaluation is warranted.  38 C.F.R. § 4.7.  

However, a rating higher than 40 percent is not warranted.  Higher ratings are warranted when there is ankylosis.  38 C.F.R. § 4.71a, DC 5237.  In this case, no examination and none of the treatment records have shown ankylosis.  Moreover, the Veteran has not contended having ankylosis.  There is also no showing of incapacitating episodes (doctor-prescribed bed rest) having a total duration of at least six weeks during the past 12 months, as would warrant a 60 percent evaluation.  See DC 5243 (intervertebral disc syndrome).  Finally, the Board finds no evidence of any associated objective neurologic abnormalities, aside from those already and separately service connected.  As such, a rating higher than 40 percent is not warranted.  

In making this determination, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

C. Tensor fascia lata pain syndrome of the right lower extremity

The Veteran is currently evaluated at the 10 percent rate for tensor fascia lata pain syndrome of the right lower extremity under 38 C.F.R. § 4.124a, DC 8729.  The only rating available under DC 8729 is the currently assigned 10 percent rating.  Consequently, as the Veteran is in receipt of the highest schedular rating, this claim must be denied.  In denying this claim, the Board observes that at the October 2014 VA back conditions examination, the examiner opined that there were no findings consistent with that diagnosis that day.  Also, the Veteran denied having a diagnosis of tensor fascia lata pain syndrome and related his symptomatology to his bilateral radiculopathy.  As discussed below, the Board is remanding the radiculopathy rating claims.  

In this case, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. 366.


ORDER

A 40 percent evaluation for low back syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for tensor fascia lata pain syndrome of the right lower extremity is denied.





REMAND

As noted in the Introduction, the Board concluded in the 2014 remand that the ratings assigned to the Veteran's bilateral lower extremity radiculopathy were part and parcel of the low back disability rating claim.  Following the Board's remand directives, a December 2014 Supplemental Statement of the Case (SSOC) did not adjudicate the ratings assigned to the bilateral lower extremity radiculopathy.  There has been no readjudication of these claims since the June 2011 and September 2011 rating decisions granting service connection for these issues.  Consequently, a remand is necessary for the issuance of a Supplemental Statement of the Case (SSOC) readjudicating these claims.  

Accordingly, the case is REMANDED for the following action:

After the completion of any other development deemed necessary (e.g., updated medical records, if additional treatment is indicated by the Veteran), furnish the Veteran and his representative with an SSOC and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


